Citation Nr: 0833131	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation training benefits 
under the provisions of Chapter 31 of Title 38 of the United 
States Code.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1993 to July 
2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision by the Vocational 
Rehabilitation and Employment Services Office of the 
Department of Veterans Affairs (VA) in Dallas, Texas that 
denied entitlement to vocational rehabilitation training 
benefits under Chapter 31 of Title 38 of the United States 
Code. 


FINDINGS OF FACT

1.  Service connection has been established for lumbar spine 
disorder, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; lumbar radiculopathy of 
the right lower leg, evaluated as 10 percent disabling; 
lumbar radiculopathy of the left lower leg, evaluated as 10 
percent disabling, and tendonitis of the right and left 
knees, cervical spine disorder, residuals of nose trauma, 
allergic rhinitis/allergies/hay fever/wheat, and migraine 
headaches, each evaluated as noncompensably disabling.  The 
veteran has a combined disability rating of 40 percent.  

2.  The veteran's service-connected disabilities have not 
been shown to produce any functional limitations which he has 
been unable to overcome.

3.  The veteran has not been shown to have an employment 
handicap; specifically, there is no impairment of his ability 
to prepare for, obtain, or retain employment consistent with 
his abilities, aptitudes and interests.






CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation and 
training under Chapter 31 of Title 38 of the United States 
Code have not been met.  38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vocational training under Chapter 31, Title 38, of the United 
States Code is intended to enable veterans with service- 
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment. 38 
U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2007).

A veteran is entitled to a rehabilitation program under 
Chapter 31 if he or she has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102(1)(A), (B) (West 
2002); 38 C.F.R. § 21.40(b) (2007).  Alternatively, a veteran 
is entitled to a rehabilitation program under Chapter 31 if 
he or she has a service-connected disability rated at 10 
percent or more that was incurred or aggravated in service on 
or after September 16, 1940, and is determined by the 
Secretary to be in need of rehabilitation because of a 
serious employment handicap. 38 U.S.C.A. § 3102(2)(A), (B) 
(West 2002); 38 C.F.R. § 21.52 (2007).

An "employment handicap" is an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of Chapter 31, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests. 38 U.S.C.A. § 
3101(1) (West 2002); 38 C.F.R. § 21.51(b) (2007).  Impairment 
is defined as restrictions on employability caused by the 
veteran's service-connected and nonservice-connected 
disabilities, negative attitudes toward the disabled, 
deficiencies in education and training, and other pertinent 
factors. 38 C.F.R. § 21.51(c)(1).

An employment handicap does not exist when any one of the 
following conditions is present:

(i)  The veteran's employability is not impaired; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons 
within their control;

(ii)  the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or

(iii)  the veteran has overcome the effects of the impairment 
of employability through employment in an occupation 
consistent with his or her pattern of abilities, aptitudes 
and interests, and is successfully maintaining such 
employment. 38 C.F.R. § 21.51(f)(2).

Evidence of the consistency of interests with training and 
employment may be based upon the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories. 38 
C.F.R. § 21.51(c)(4).

The veteran's abilities to obtain or retain employment are 
not impaired if he has a history of stable, continuous 
employment. 38 C.F.R. § 21.51(e)(2), (3).

A separate determination addressing whether a "serious 
employment handicap" exists shall be made in each case in 
which an employment handicap is found.  38 U.S.C.A. § 3106(a) 
(West 2002); 38 C.F.R. § 21.52(a).  A veteran who has been 
found to have an employment handicap shall be held to have a 
serious employment handicap if he has: (1) A neuropsychiatric 
service-connected disability rated at 30 percent or more 
disabling; or (2) any other service-connected disability 
rated at 50 percent or more disabling. 38 C.F.R. § 21.52(c).

Service connection is in effect for lumbar spine disorder, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; lumbar radiculopathy of the right lower 
leg, evaluated as 10 percent disabling; lumbar radiculopathy 
of the left lower leg, evaluated as 10 percent disabling, and 
tendonitis of the right and left knees, cervical spine 
disorder, residuals of nose trauma, allergic 
rhinitis/allergies/hay fever/wheat, and migraine headaches, 
each evaluated as noncompensably disabling.  He has a 
combined disability rating of 40 percent.  His nonservice 
connected disabilities include short leg syndrome/foot 
deformity; vision loss/refractive error/myopia, bilateral 
hearing loss, fatigue, residuals of Agent Orange exposure, 
and dizziness.  As the veteran is not in receipt of a 20 
percent or greater disability rating for a single service-
connected disability, he must, in order to qualify for 
vocational rehabilitation benefits, meet the alternate 
criteria of a service-connected disability rated at 10 
percent or more that was incurred or aggravated in service on 
or after September 16, 1940, and be determined by the 
Secretary to be in need of rehabilitation because of a 
serious employment handicap. 38 U.S.C.A. § 3102(2)(A), (B) 
(West 2002); 38 C.F.R. § 21.52 (2007).

The veteran in this case, however, has not been shown to have 
an employment handicap, and is therefore not entitled to 
vocational rehabilitation benefits under Chapter 31.  On his 
May 2006, rehabilitation needs inventory form, the veteran 
reported that he hoped that the Vocational Rehabilitation 
Program would help him achieve independent employment, which 
would allow him the flexibility to work with his disability.  
During service, he served as a student aviator from October 
1993 to June 1996, a tactical F/A-18 pilot from July 1996 to 
December 1999, and a fighter pilot/instructor pilot from 
January 2000 to April 2003.  Following his discharge from 
service, he became a commercial pilot from April 2003 to the 
present.  He indicated that in a new job he would be able to 
use skills from his previous positions such as having the 
ability to organize and supervise large operations and 
projects to achieve a goal.  He had interpersonal skills, 
managerial and fiscal capabilities, and time management 
skills.  He reported that he went to Parker College from 
September 2005 to April 2006 and majored in health and 
physical sciences.  He went to Naval Postgraduate School from 
June to July 2000 for aviation safety and earned a Bachelor 
of Arts degree in Speech Communications at the University of 
Minnesota in January 1992.  

In May 2006, the veteran met with a VA vocational 
rehabilitation counselor in conjunction with his claim for 
eligibility to benefits under Chapter 31.  The veteran's 
service-connected and nonservice connected disabilities were 
reported.  With regard to restrictions in employment, and 
specifically limitations in employment as a result of his 
service-connected disabilities, the veteran reported that his 
lumbosacral spine disorder caused him difficulty with 
standing/walking/ or sitting for long periods of time.  He 
also had difficulty with bending, tightness, and chronic 
pain.  He had limited range of motion.  He had to cut back 
his hours at work.  He now worked three days a week and 
sometimes only two days, which was cut down from four to five 
days a week.  He was required to sit up for five to six hours 
at a time.  He currently used homeopathic medicine to treat 
his condition as he did not have success with traditional 
medical care.  He reported that he heard ringing in his ears 
70% of the time due to his tinnitus, which caused difficulty 
in hearing and communicating.  He had difficulty in running 
due to his right and left knee disorder.  His cervical spine 
disorder caused him difficulty with lifting and carrying 
luggage, bending, and chronic pain.  He also had a limited 
range of motion.  The residuals of nose trauma were not an 
issue.  He reported that he had seasonal allergy symptoms 
that he treated with homeopathic medicine.  He also had an 
allergy to wheat that he tried to manage with his diet.  He 
had difficulty with his job demands and having to access 
appropriate foods.  His migraine headaches caused difficulty 
with stress, nausea, weakness/faintness, and sensitivity to 
light and noise.  He had migraine headaches once every two 
weeks.  He treated the headaches with natural remedies and 
neck adjustments.  He missed work once every two months for 
headaches.  

The veteran reported that he was under increasing pressure to 
fly more, in which he spoke with his supervisor and his 
limitations and asked about possible accommodations and leave 
absences.  He reported that his supervisor told him that he 
needed to be there and working and that accommodations were 
rare as money had been spent on training the veteran in a 
specific field and not for him to transfer.  It was noted 
that the limitations from his nonservice connected 
disabilities were not reasonable considering the lack of 
documented medical records.  The limitations included that he 
had fatigue from his migraines and when his body detoxed his 
fatigue lessened.  His dizziness was from his migraines and 
fatigue.  He reported that his Agent Orange residuals 
included muscle twitching in his hands and fingers, and 
larger muscles in his legs as well as headaches.  His 
bilateral hearing loss complaints were similar to those 
reported with his tinnitus and his short leg syndrome/foot 
deformity and vision loss were not currently an issue.  

The veteran indicated that he was interested in a career in 
holistic/alternative medicine.  The vocational rehabilitation 
counselor (VRC) spoke with the veteran and told him that 
entry-level employment was the goal of Chapter 341 benefits 
and that holistic medicine would not meet that requirement.  
It was noted that the veteran had not explored appropriate 
entry-level employment with his bachelor's degree in 
Speech/Communications.  

The VRC found that the veteran had impairment to 
employability.  The determination was justified because of 
the functional limitations such as heavy lifting/carrying, 
prolonged standing/walking, dealing with people, etc.  The 
VRC noted that such limitations undoubtedly impaired a 
person's employability in the civilian labor market.  It was 
determined that the veteran's service-connected disabilities 
contributed a substantial part (material contribution) to the 
veteran's impairment to employability because such disability 
conditions caused functional limitations imposed on the 
veteran. 

However, the veteran was found able to overcome the effects 
of the impairment of employability.  He had sufficient 
education to obtain, maintain, and retain suitable 
employment.  He did not lack transferable vocational skills 
that would be compatible with the disability limitations that 
were consistent with demonstrated and/or measured interests, 
aptitudes and abilities.  It was also noted that the local 
Labor Market did offer a reasonable opportunity for suitable 
employment for someone with the veteran's transferable 
vocational skills.  

Consequently, the VRC determined that the veteran did not 
have an employment handicap because his impairment to 
employability had been overcome.  Although the veteran was 
experiencing difficulty with his disabilities at his current 
employment, he had a bachelor's degree and had not attempted 
to seek employment using his education, work experience, 
skills, and training.  It was determined that he had 
sufficient education to obtain, maintain, and retain entry-
level employment.  He was looking for career advancement, 
which was not justification for entitlement to Chapter 31.  
The veteran was informed of services and benefits he could 
apply for through the Department of Assistive and 
Rehabilitative Services, as well as the possibility of 
looking into tuition sponsorship programs available through 
the state of Minnesota.  He was informed of looking into 
possible employment with his current education, training, 
work experience, and skills.  

In May 2006 correspondence from the veteran's employer, it 
was noted that the veteran missed work and utilized sick pay 
directly related to his low back disorder.  In March 2006, he 
utilized three days of sick leave.  His productivity had been 
lower than usual.  

In June 2006 correspondence, N. L. M, the veteran's 
chiropractor, summarized recent physical examination findings 
and included an initial diagnosis of pelvic dysfunction with 
associated lumbar, thoracic, cervical, and soft tissue 
dysfunction; abdominal dysfunction; and postural distortions.  
The most recent diagnosis included pelvic, lumbar, thoracic, 
and abdominal dysfunctions.  

In correspondence submitted in June 2006, H. W., a 
naturopathic doctor, summarized the veteran's symptoms and 
noted that it was recommended that the veteran not lift heavy 
objects or run.  It was also indicated that the veteran was 
on a structured diet, exercise, and nutritional supplement 
plan accordingly to meet his needs.  

In June 2006, the veteran also submitted a job description as 
a pilot-first officer that showed that the job required the 
veteran to pass a physical examination.  He must be able to 
lift and move 40 pounds.  He must be able to effectively 
communicate information verbally, face to face, over public 
address system, via radio, and other communication equipment.  

Here, the Board appreciates the veteran's frustration with 
his disability related difficulties at his current 
employment, however, in the absence of evidence of an 
employment handicap, the need for vocational rehabilitation 
training under Chapter 31 of Title 38 of the United States 
Code has not been demonstrated, and vocational rehabilitation 
benefits are therefore not warranted.

Finally, VA's general duties to notify and assist the veteran 
with a claim for benefits are inapplicable in claims of 
entitlement to vocational rehabilitation benefits under 
Chapter 31 of Title 38 of the United States Code. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Specifically, the 
duties to notify and assist the veteran have been determined 
to be inapplicable in claims involving entitlement to 
benefits outside of Chapter 51 of Title 38 of the United 
States Code.  See Barger v. Principi, 16 Vet. App. 132 (2002) 
(holding that the duties to notify and assist the veteran are 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such a claim 
is not found in Chapter 51 of Title 38 of the United States 
Code).


ORDER

Entitlement to vocational rehabilitation training benefits 
under the provisions of Chapter 31 of Title 38 of the United 
States Code is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


